Citation Nr: 1536129	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2014 and March 2015, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the VBMS paperless claims processing system.  


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's hemorrhoid condition had onset in service.  


CONCLUSION OF LAW

The criteria for establishing service connection for hemorrhoids have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service injury or disease.  See also v. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for hemorrhoids and asserts that this disorder began in-service while serving in Southwest Asia as part of Operation Desert Storm.  

Service treatment records include the report of an April 1991 separation examination, which shows that on examination of the anus and rectum, the examiner circled the word hemorrhoids in the report, indicating the presence of hemorrhoids.  The report of a May 1991 separation examination also shows that on examination, the examiner indicated hemorrhoids were present.

Service treatment records show that at a May 1993 examination for the purpose of U.S. Army Reserve enlistment, on examination the examiner indicated the presence of hemorrhoids.

The Veteran was afforded a VA examination in November 2014.  The Veteran reported he had hemorrhoids in service that were treated with Preparation H and cleared up.  He also complained of current hemorrhoids, noting that he experienced hemorrhoids "off and on [with] tiny amount of blood from his hemorrhoid."  On examination, the examiner reported normal findings without external hemorrhoids, anal fissures or abnormalities.  The examiner indicated that she was unable to locate any records in service showing treatment of hemorrhoids, or any current evidence of external hemorrhoids in the record or upon current examination.

VA treatment records from the Detroit VA Medical Center dated in March 2015 show the Veteran underwent a colonoscopy and rectal examination.  The colonoscopy was normal, but internal hemorrhoids were noted.

The Veteran was afforded a VA examination in April 2015.  The Veteran reported occasional spotting of blood but denied any other specific symptoms.  On examination, the examiner provided normal findings with no external hemorrhoids, anal fissures or other abnormalities.  The examiner did, however, provide a diagnosis of "internal or external hemorrhoid."  The Veteran's hemorrhoids were noted to be mild or moderate in severity described as "occasional mild bleeding."  The examiner opined that the hemorrhoids are less likely than not related to service because there is no documented evidence of either internal or external hemorrhoids in his service records.  The examiner further opined that the internal hemorrhoids are not proximately due or aggravated by a service-connected disability, to include hypertension based on review of the medical literature.

After review of the medical and lay evidence of record, the Board has determined that service connection for hemorrhoids is warranted.

The Veteran reports that he experienced hemorrhoid symptoms during service and his service treatment records confirm the existence of hemorrhoids in service.  See May 1991 Report of Medical Examination.  There is a current diagnosis of hemorrhoids in the record.  See the March 2015 VA clinical record and March 2015 VA examination report.  

With regard to medical nexus, the evidence is in conflict.  The May 2015 VA medical examiner determined that there was no relationship between the current hemorrhoids and the Veteran's military service.  However, the opinion and rationale are based on an inaccurate factual premise, which is that there was no evidence of hemorrhoids in-service.  Medical opinions based on an incomplete or inaccurate factual premise are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Consequently, the May 2015 VA examination report is inadequate for purposes of determining service connection. 

The November 2014 VA examiner did not provide a causal nexus opinion because she essentially determined no current disability existed.  

The Veteran has offered competent and credible lay testimony of recurrent hemorrhoid symptoms after service.  Throughout the course of his communications with VA, the Veteran has consistently maintained that he developed hemorrhoids in service and has continued to have similar symptoms, including bleeding "on and off" since service.  Further, his statements are supported by his service treatment records.  

In sum, the evidence is at least in equipoise as to whether the Veteran's current hemorrhoids had onset in service and have continued to the present day.  Based on the totality of the evidence in this case and resolving all reasonable doubt in the Veteran's favor, service connection for hemorrhoids is warranted.  See 38 C.F.R. § 3.102 (2014). 


ORDER

Resolving all doubt in favor of the Veteran, service connection for hemorrhoids is granted. 



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


